Citation Nr: 1402272	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-28 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent prior to April 9, 2013, and higher than 20 percent since April 9, 2013, for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1982 to September 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for degenerative arthritis of the cervical spine and assigned an initial 10 percent rating for this disability retroactively effective from February 8, 2006, the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).

In February 2013, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The additional development included obtaining all outstanding treatment records and affording the Veteran a VA compensation examination for his cervical spine disability to reassess its severity.  Even more recently, in September 2013, the Board again remanded the claim - this time, however, to have the RO/AMC consider additional evidence that the Veteran had submitted since a March 2013 Supplemental Statement of the Case (SSOC), as he had requested that the RO/AMC, as the Agency of Original Jurisdiction (AOJ), initially review this additional evidence rather than the Board considering it in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In an October 2013 rating decision since issued, he was awarded a higher 20 percent rating for his cervical spine disability - but only retroactively effective as of April 9, 2013.  So this appeal now concerns whether he was entitled to an initial rating higher than 10 percent for this cervical spine disability prior to April 9, 2013, and whether he has been entitled to a rating higher than 20 percent for this disability since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, for all time periods at issue, absent express indication otherwise.).

Yet another remand of this claim is required, however, because the March 2013 VA compensation examiner failed to provide the evidence necessary to evaluate the current state of the Veteran's cervical spine disability in relation to the applicable rating criteria.  That examination was not in compliance with the Board's remand directives, in turn requiring this additional remand of this claim.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The Veteran also previously had appealed a claim for service connection for degenerative disc disease and disc protusion of his thoracic-lumbar spine.  But this claim recently was granted in an October 2013 rating decision, and as there is no indication he is separately appealing the 10 percent rating initially assigned for this disability or the effective date of January 28, 2008, there is no pending claim concerning this disability affecting these other segments of his spine.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Consider also that this appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's February 2013 remand included having the Veteran undergo a VA compensation examination for his service-connected cervical spine disability.  The examiner was specifically asked to reassess the severity of the Veteran's cervical spine disability, as the Veteran claimed it had worsened appreciably since his earlier April 2010 VA examination.  The February 2013 VA examiner stated that he did not believe the range-of-motion measurements he obtained were valid for rating purposes because, while the Veteran had subjective complaints of pain, the VA examiner did not observe any objective evidence of pain.  He further conceded that any attempts to quantify the Veteran's subjective complaints would be mere speculation.

This additional information is critically necessary because the provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling, i.e., noncompensable, under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code (DC) 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, to reiterate, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40  in order to constitute functional loss" warranting a higher rating.  See id. at 43.

When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination, preferably with an examiner other than the one who provided the February 2013 examination, to reassess the severity of the Veteran's service-connected cervical spine disability (degenerative arthritis).

The claims file, including a complete copy of this remand and those prior, must be made available to and reviewed by the examiner for the pertinent history of this disability.  All necessary diagnostic testing and evaluation should be performed.

All impairments should be noted.  In particular, the examiner must specify range of motion of the cervical spine in degrees of arc on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting), also comparing this motion to what VA considers normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V (2013).

If the Veteran demonstrates limitation of motion, the examiner should comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.

The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the cervical spine or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the level of functional impairment on repeated use or during flare-ups.  This discussion regarding additional limits on functional ability should specifically include a description of whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.

As well, the examiner should indicate whether there is ankylosis of this segment of the Veteran's spine and, if there is, whether it is favorable or unfavorable.


The examiner must additionally indicate whether there is degenerative disc disease (DDD) of the cervical spine, i.e., intervertebral disc syndrome (IVDS), and whether it is associated with the degenerative joint disease (DJD), i.e., arthritis, affecting this segment.  If determined it is, then, if possible, the examiner should also indicate whether the Veteran has had incapacitating episodes during the last 12 months and, if so, the number of episodes and the duration of them.  (An incapacitating episode is a period of acute signs and symptoms due to the IVDS that requires bed rest prescribed by a physician and treatment by a physician).

2.  Ensure the VA cervical spine examination report is fully responsive to the remand instructions and addresses the applicable rating criteria.  If not, take corrective action to avoid another remand.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

3.  Then readjudicate this claim in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

